
	
		II
		110th CONGRESS
		1st Session
		S. 1977
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Obama (for himself
			 and Mr. Hagel) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for sustained United States leadership in a
		  cooperative global effort to prevent nuclear terrorism, reduce global nuclear
		  arsenals, stop the spread of nuclear weapons and related material and
		  technology, and support the responsible and peaceful use of nuclear
		  technology.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nuclear Weapons Threat Reduction
			 Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Sustained global
			 leadership by the United States will remain essential in a cooperative global
			 effort to prevent nuclear terrorism, reduce global nuclear arsenals, stop the
			 spread of nuclear weapons and related material and technology, and support the
			 responsible and peaceful use of nuclear technology.
			(2)The National
			 Commission on Terrorist Attacks Upon the United States (commonly referred to as
			 the 9/11 Commission) concluded that a trained nuclear
			 engineer with an amount of highly enriched uranium or plutonium about the size
			 of a grapefruit or an orange, together with commercially available material,
			 could fashion a nuclear device that would fit in a van like the one Ramzi
			 Yousef parked in the garage of the World Trade Center in 1993. Such a bomb
			 would level Lower Manhattan.
			(3)The International
			 Atomic Energy Agency (IAEA) confirmed 16 incidents between 1993 and 2005 that
			 involved trafficking in relatively small quantities of highly enriched uranium
			 and plutonium.
			(4)United States
			 cooperative threat reduction programs have made significant progress in
			 securing, monitoring, and reducing nuclear stockpiles, but there are still
			 significant quantities of weapons-usable nuclear material that remain
			 vulnerable to theft or diversion.
			(5)There are an
			 estimated 60 tons of highly enriched uranium, enough to make over 1,000 nuclear
			 bombs, that are located at facilities associated with civilian industries
			 spread among over 40 countries around the world, and physical security
			 standards governing such materials vary, creating vulnerabilities to theft or
			 diversion.
			(6)Securing nuclear
			 weapons and weapons-usable material at their source is the most direct and
			 reliable way to disrupt efforts by terrorist organizations to acquire such
			 material. Interdiction and other measures based on international cooperation
			 and collaboration must also be sustained.
			(7)The dangers posed
			 by the spread of nuclear weapons-related technology and the need to strengthen
			 the global nonproliferation regime are highlighted by—
				(A)the announcement
			 by the Government of North Korea in 2003 that it was withdrawing from the
			 Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London,
			 and Moscow July 1, 1968, and entered into force March 5, 1970 (commonly
			 referred to as the Nuclear Non-Proliferation Treaty), and the
			 nuclear test explosion carried out by that government in 2006; and
				(B)the violations by
			 the Government of Iran of its safeguards commitments and the refusal of that
			 government to comply with United Nations Security Council resolutions demanding
			 a suspension of its uranium enrichment program and other sensitive nuclear
			 activities.
				(8)The Nuclear
			 Non-Proliferation Treaty permits countries to acquire a capability to produce
			 fissile material for civilian purposes that brings them to the brink of a
			 capability to produce weapons-usable nuclear material without necessarily
			 violating the agreement, giving them the ability to then leave without penalty
			 unless the United Nations Security Council or other countries take meaningful
			 action.
			(9)The threat of
			 nuclear weapons to the United States and the rest of the world cannot be
			 reduced without stronger international cooperation to achieve universal
			 compliance with tighter nuclear nonproliferation rules and standards as part of
			 a comprehensive and balanced nonproliferation strategy that recognizes
			 legitimate, peaceful nuclear uses.
			(10)To bolster
			 international support for nuclear nonproliferation and reduce the saliency of
			 nuclear weapons, nuclear weapons states should reaffirm their commitment to
			 Article VI of the Nuclear Non-Proliferation Treaty, and all states,
			 particularly nuclear weapons states, should actively reaffirm their commitment
			 to Article IV of the Nuclear Non-Proliferation Treaty and tangibly support the
			 responsible and peaceful use of nuclear technology.
			(11)The Cold War
			 rivalry that led to the stockpiling of tens of thousands of nuclear weapons
			 ended more than 15 years ago, but the nuclear weapons doctrines of the United
			 States and the Russian Federation have changed very little and large arsenals
			 of strategic and tactical nuclear weapons remain in each country.
			3.Sense of
			 CongressIt is the sense of
			 Congress that the United States should have a balanced and comprehensive
			 strategy to strengthen global nuclear nonproliferation, prevent nuclear
			 terrorism, and uphold all of the commitments of the Nuclear Non-Proliferation
			 Treaty, including by—
			(1)slowing and
			 eventually halting the spread of sensitive nuclear technologies to enrich
			 uranium or separate plutonium;
			(2)establishing
			 multilayered, multilateral nuclear fuel supply assurances, including an
			 international nuclear fuel bank, consistent with United States nonproliferation
			 objectives to dissuade countries from building their own uranium enrichment
			 capability;
			(3)strengthening the
			 inspection and nuclear safety capabilities and authority of the IAEA and
			 reaffirming support for appropriate measures to strengthen the Nuclear
			 Non-Proliferation Treaty;
			(4)taking steps to
			 ensure that all countries adopt the Additional Protocol of the IAEA, which
			 grants the IAEA expanded rights of access to information and nuclear-related
			 sites;
			(5)reaffirming the
			 commitment of the United States to fulfill its obligations under the Nuclear
			 Non-Proliferation Treaty, and encouraging other nuclear weapon states to
			 reaffirm their commitments to fulfill obligations under the Treaty, including
			 by taking steps to achieve deeper, verifiable reductions in global nuclear
			 arsenals and their means of delivery;
			(6)initiating talks
			 with the Government of the Russian Federation to reduce the number of
			 nonstrategic nuclear weapons and further reduce the number of strategic nuclear
			 weapons in the respective nuclear stockpiles of the United States and the
			 Russian Federation in a transparent and verifiable fashion and in a manner
			 consistent with the security of the United States;
			(7)taking measures
			 to reduce the risk of an accidental, unauthorized, or mistaken launch of
			 nuclear weapons, including by considering changes in the alert status in United
			 States and Russian forces and rapidly completing the Joint Data Exchange
			 Center, which would improve communications and transparency between the United
			 States and the Russian Federation;
			(8)continuing the
			 United States moratorium on nuclear test explosions, initiating a bipartisan
			 process to achieve ratification of the Comprehensive Test Ban Treaty, working
			 to secure ratification by other key countries, and fully supporting United
			 States commitments to fund the international monitoring system to help detect
			 and deter possible nuclear explosions by other countries;
			(9)pursuing and
			 concluding an agreement to verifiably halt the production of fissile materials
			 for nuclear weapons;
			(10)strengthening
			 Nuclear Suppliers Group export control guidelines, national border and
			 transhipment controls, and intelligence and law enforcement efforts to
			 investigate and block the transfer of sensitive nuclear materials and
			 technologies in order to prevent future black-market nuclear networks like the
			 A.Q. Khan network;
			(11)strengthening
			 the Proliferation Security Initiative (PSI) through appropriate
			 measures;
			(12)fully
			 implementing the Lugar-Obama initiative (sections 10, 11, and 12 of the State
			 Department Authorities Act of 2006 (Public Law 109–472; 22 U.S.C. 2349bb–5, 22
			 U.S.C. 2349bb–6, and 22 U.S.C. 2751 note), which strengthens the ability of
			 foreign countries friendly to the United States to detect and interdict weapons
			 of mass destruction and related material;
			(13)achieving
			 increased and sustained financial and other support from Russia, the European
			 Union and its member states, China, Japan, and other countries for stronger,
			 standardized, and worldwide physical security for nuclear weapons and material
			 as well as for other global nuclear nonproliferation efforts;
			(14)accelerating
			 United States programs to secure, consolidate, and reduce global stocks of
			 nuclear weapons and weapons-usable material and ensuring that the highest
			 priority is placed on the security for those stockpiles that pose the greatest
			 risk; and
			(15)taking steps to
			 delegitimize and eventually eliminate the use of highly enriched uranium in
			 civilian commerce.
			4.Establishment of
			 an international nuclear fuel bank
			(a)AuthorityThe
			 President is authorized to make voluntary contributions to support the creation
			 of a low enriched uranium reserve administered by the IAEA that would help
			 guarantee the availability of fuel for commercial nuclear reactors and dissuade
			 countries from building their own uranium enrichment capability.
			(b)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 President $50,000,000 for voluntary contributions to support the establishment
			 of an international nuclear fuel bank.
			(c)CertificationVoluntary
			 contributions under subsection (b) may be provided only if the Secretary of
			 State certifies to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate that the
			 IAEA has received a pledge or pledges in a total amount of not less than
			 $50,000,000 from a country or group of countries other than the United
			 States.
			(d)Report
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the President shall submit to Congress a
			 report on efforts by the United States Government to facilitate and support the
			 establishment of a low-enriched uranium reserve administered by the
			 IAEA.
				(2)ContentThe
			 report required under paragraph (1) shall include detailed descriptions
			 of—
					(A)the international
			 diplomatic efforts to create global support for a fuel bank;
					(B)financial support
			 for a fuel bank from other countries;
					(C)any obstacles
			 impeding the establishment of the reserve;
					(D)efforts by the
			 United States Government to remove or resolve such obstacles; and
					(E)the structure,
			 mandate, scope, location, duration, decisionmaking authority, rules and
			 guidelines, and physical security measures of a fuel bank.
					5.Strengthening
			 the capabilities of the IAEA
			(a)FindingCongress
			 finds that the International Atomic Energy Agency plays a critical role in
			 safeguarding the nuclear programs of countries around the world and in
			 promulgating security guidance for nuclear materials.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated for the
			 President for fiscal years 2008 through 2012, in addition to other amounts
			 available for such purposes, for voluntary contributions to the IAEA—
				(1)$10,000,000 for
			 each such fiscal year for the Department of Safeguards of the IAEA to improve,
			 strengthen, and expand as necessary, the ability of the IAEA to conduct
			 effective monitoring and inspections to ensure compliance with safeguards and
			 to monitor transfers of dual-use nuclear items and technologies that could be
			 used to subvert those safeguards; and
				(2)$5,000,000 for
			 the Department of Nuclear Safety and Security of the IAEA to strengthen the
			 efforts of the Department to develop guidelines for securing nuclear materials
			 and to assist national authorities with implementation of these
			 guidelines.
				(c)Certification
			 requirementVoluntary contributions under subsection (b) may be
			 provided in fiscal years 2010, 2011, and 2012 only if the Secretary of State
			 certifies to the Committee on Foreign Relations of the Senate and the Committee
			 on Foreign Affairs of the House of Representatives that countries other than
			 the United States are providing, or have agreed to provide, significant
			 additional funds to the International Atomic Energy Agency's Department of
			 Safeguards, Department of Nuclear Safety and Security, or both.
			6.Fissile Material
			 Cutoff Treaty
			(a)Statement of
			 policyIt is in the interest of the United States to achieve a
			 comprehensive, verifiable, and effective treaty to end the production of
			 fissile materials for nuclear weapons worldwide, and to actively encourage
			 countries that are producing fissile material for nuclear weapons to suspend
			 such activities.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the National
			 Academy of Sciences shall submit to Congress a comprehensive report on the
			 nature of a verification regime that would be necessary for an effectively
			 verifiable fissile material cutoff treaty.
			7.Comprehensive
			 nuclear threat reduction and security plan
			(a)Statement of
			 policyIt shall be the policy of the United States to work
			 cooperatively with other countries and the IAEA to develop, promulgate, and
			 implement a comprehensive set of standards and best practices to fulfill the
			 requirement of United Nations Security Council Resolution 1540 (2004) to
			 provide appropriate effective physical protection and accounting
			 for all stockpiles of nuclear weapons and weapons-usable material.
			(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the United States
			 should work with other countries and the IAEA to reach a common understanding
			 of the essential elements of an effective physical protection system for
			 nuclear weapons-usable materials stockpiles, including best practices and
			 security measures that will ensure that such systems will be effective in
			 defeating the threats that terrorists and criminals have demonstrated they can
			 pose; and
				(2)the United States
			 should encourage and materially assist other countries to the extent needed to
			 put such effective nuclear security systems in place as rapidly as
			 possible.
				(c)Plan
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the President shall submit to
			 Congress a comprehensive nuclear threat reduction and security plan, in
			 classified and unclassified forms, for ensuring that all nuclear weapons and
			 weapons usable material at vulnerable sites worldwide are secure by 2012 and
			 for working with other countries to ensure adequate accounting and security for
			 such materials on an ongoing basis thereafter.
			(d)ContentFor each element of the accounting and
			 security effort, the plan submitted under subsection (c) shall—
				(1)clearly designate
			 agency and departmental responsibility and accountability;
				(2)specify program
			 goals, with metrics for measuring progress, estimated schedules, and specified
			 milestones to be achieved;
				(3)provide estimates
			 of the program budget requirements and resources to meet the goals for each
			 year;
				(4)provide the
			 strategy for diplomacy and related tools and authority to accomplish the
			 program element;
				(5)provide a
			 strategy for expanding the resources, financing, and other support and
			 assistance provided by other countries, particularly Russia, the European Union
			 and its member states, China, and Japan, for the purposes of securing nuclear
			 weapons and weapons-usable material worldwide;
				(6)outline the
			 progress in and impediments to securing agreement from all countries that
			 possess nuclear weapons or weapons-usable material on a set of global nuclear
			 security standards, consistent with their obligation to comply with United
			 Nations Security Council Resolution 1540;
				(7)describe the
			 steps required to overcome impediments that have been identified; and
				(8)describe global
			 efforts to promulgate best practices for securing nuclear materials and outline
			 options to support the establishment of an international voluntary organization
			 to promote best practices for nuclear material security among nuclear facility
			 operators worldwide.
				(e)Annual
			 reportNot later than September 30, 2008, and annually
			 thereafter, the President shall submit to Congress an integrated annual report,
			 in classified and unclassified form, that describes the progress made by the
			 Department of Defense, the Department of Energy, and the Department of State in
			 implementing the comprehensive threat reduction plan submitted under subsection
			 (c), including an assessment of progress relative to the milestones set forth
			 in the plan.
			(f)Authorization
			 of appropriations for Global Threat Reduction InitiativeThere is
			 authorized to be appropriated to the Secretary of Energy $20,000,000 for fiscal
			 years 2008 through 2010 for the Global Threat Reduction Initiative (GTRI), in
			 addition to other amounts made available for such purposes, to expand the scope
			 of facilities covered under the initiative, encourage countries and sites to
			 relinquish vulnerable nuclear material, accelerate security upgrades at
			 research reactors, and encourage the conversion of civilian reactors from the
			 use of highly enriched uranium fuel to low enriched uranium fuel.
			8.Attribution
			 capability to deter nuclear terrorism
			(a)Statement of
			 policyIt shall be the policy of the United States to cooperate
			 with the IAEA, Russia, and other countries that possess nuclear weapons-usable
			 material to develop greater technical expertise and data necessary to identify
			 the source of any nuclear weapons-usable material that might be transferred
			 illegally or that might be used in a terrorist attack in order to help dissuade
			 countries from participating in nuclear proliferation.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy $15,000,000 for fiscal year 2008 and $10,000,000 for fiscal
			 years 2009 through 2012, in addition to other amounts available for such
			 purposes, to establish a national technical forensics program to develop the
			 best practicable technologies and procedures for determining the origin of
			 nuclear materials, whether seized while still intact or collected after the
			 detonation of a nuclear bomb.
			9.Review
			 conference of the nuclear nonproliferation treaty
			(a)Statement of
			 policyIt shall be the policy of the United States—
				(1)to strongly
			 support the objectives of the Nuclear Non-Proliferation Treaty;
				(2)to strongly
			 support all appropriate measures to strengthen the Treaty and to attain its
			 objectives; and
				(3)to pursue a
			 comprehensive and balanced approach to strengthen the global nuclear
			 nonproliferation system in advance of and during the 2010 Nuclear
			 Non-Proliferation Treaty Review Conference to realize a more robust and
			 effective global nuclear nonproliferation system for the 21st century.
				(b)Reports
				(1)Report on
			 comprehensive objectives, strategy, and policies
					(A)In
			 generalNot later than October 31, 2009, the President shall
			 submit to Congress a report, in classified and unclassified forms, that details
			 the comprehensive objectives, strategy, and policies of the United States
			 regarding the 2010 Nuclear Non-Proliferation Treaty Review Conference.
					(B)ContentThe
			 report required under subparagraph (A) shall describe—
						(i)overall changes
			 or revisions to the international nuclear nonproliferation framework, including
			 the Nuclear Non-Proliferation Treaty, that may be needed to realize a more
			 robust and effective global nuclear nonproliferation system;
						(ii)the spread of
			 sensitive nuclear technologies, in particular uranium enrichment and nuclear
			 fuel reprocessing;
						(iii)country-specific
			 nuclear proliferation concerns;
						(iv)efforts to
			 uphold Article IV commitments on peaceful nuclear use, including the
			 establishment of a nuclear fuel bank;
						(v)accelerated
			 implementation of obligations and commitments under the Nuclear
			 Non-Proliferation Treaty for the purpose of reducing the world's stockpiles of
			 nuclear weapons and weapons-grade fissile material;
						(vi)nuclear and
			 other nonproliferation initiatives such as the Proliferation Security
			 Initiative;
						(vii)the United
			 States assessment of the objectives and strategies of other states with regard
			 to the 2010 Nuclear Non-Proliferation Treaty Review Conference, including the
			 Nuclear Weapons States, members of the Nuclear Suppliers Group, and leading
			 member states associated with the Non-Aligned Movement; and
						(viii)the United
			 States diplomatic strategy leading up to the Conference to build and strengthen
			 the international consensus regarding United States objectives.
						(2)Report on
			 outcomes on conference
					(A)In
			 generalNot later than 60 days after the conclusion of the 2010
			 Nuclear Non-Proliferation Treaty Review Conference, the President shall submit
			 to Congress a report, in classified and unclassified forms, regarding the
			 outcomes of the Conference.
					(B)ContentThe
			 report required under subparagraph (A) shall provide an assessment of the
			 overall outcome of the Conference as well as United States consultations and
			 negotiations and outcomes regarding the items listed in paragraph
			 (1)(B).
					10.Commission on
			 Nuclear Nonproliferation and Peaceful Use of Nuclear Technology
			(a)EstablishmentThere
			 is hereby established a commission to be known as the Commission on United
			 States Objectives and Strategy for Nuclear Nonproliferation and Peaceful Use of
			 Nuclear Technology (in this section referred to as the
			 Commission).
			(b)Membership
				(1)In
			 generalThe Commission shall be comprised of 15 members appointed
			 by the President. In selecting individuals for appointment, the President shall
			 consult with—
					(A)the Majority
			 Leader of the Senate regarding the appointment of 4 of the members of the
			 Commission;
					(B)the Speaker of
			 the House of Representatives regarding the appointment of 4 of the members of
			 the Commission;
					(C)the minority
			 leader of the Senate regarding the appointment of 2 of the members of the
			 Commission; and
					(D)the minority
			 leader of the House of Representatives regarding the appointment of 2 of the
			 members of the Commission.
					(2)ChairmanThe
			 Majority Leader of the Senate, in consultation with the Speaker of the House of
			 Representatives and the respective minority leaders of the Senate and the House
			 of Representatives, shall designate 1 of the Commission members to serve as
			 chairman of the Commission.
				(3)QualificationsMembers
			 of the Commission shall be appointed from among private United States citizens
			 with knowledge and expertise in the political, security, military, and energy
			 aspects of nuclear proliferation, disarmament, and peaceful use.
				(4)Security
			 clearancesAll Commission members shall hold appropriate security
			 clearances.
				(5)Deadline for
			 appointmentsAll appointments to the Commission shall be made not
			 later than 45 days after the date of the enactment of this Act.
				(6)TermMembers
			 shall be appointed for the life of the Commission. Any vacancies shall be
			 filled in the same manner as the original appointment.
				(c)DutiesThe
			 duties of the Commission shall include—
				(1)assessing and
			 providing recommendations for United States objectives, strategy, and policies
			 regarding the nature, scope, and magnitude of the threat posed by the spread of
			 nuclear weapons and nuclear weapons-related technology, including the threat of
			 nuclear terrorism; and
				(2)reporting
			 on—
					(A)the status of
			 efforts by nuclear weapons states to reduce global nuclear arsenals;
					(B)the development
			 by nuclear weapons states of next generation nuclear weapons and nuclear
			 warheads;
					(C)the need and
			 requirements of peaceful nuclear use, including nuclear energy; and
					(D)the role and
			 capabilities of existing multilateral and international entities related to
			 nuclear issues.
					(d)Initial
			 meetingThe Commission shall
			 convene its first meeting not later than 30 days after the date as of which all
			 Commission members have been appointed.
			(e)ProceduresProcedures
			 for the operation of the Commission shall be established upon the approval of
			 10 of the 15 members of the Commission.
			(f)Cooperation
			 from other Federal agenciesThe Commission shall receive the full
			 and timely cooperation of the Secretary of State, the Secretary of Defense, the
			 Director of National Intelligence, and the heads of other relevant Federal
			 agencies, including analyses, briefings, and other information necessary for
			 the fulfillment of the Commission’s responsibilities.
			(g)ReportNot
			 later than 270 days after the date if its first meeting, the Commission shall
			 submit to Congress the assessment and report described under subsection
			 (c).
			(h)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $5,000,000 for the President to establish the Commission.
			
